Citation Nr: 0521061	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left wrist shell fragment wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 
1965 to April 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from August 2001 (PTSD) 
and August 2002 (left wrist) rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In December 2004 a Travel Board hearing 
was held before the undersigned.  

The veteran had also initiated appeals of a November 1999 
rating decision denying service connection for hearing loss 
and an August 2002 rating decision assigning an initial 
noncompensable rating for residuals of right wrist, forearm, 
and bilateral palm shell fragment wounds (sfws).  He withdrew 
those appeals in writing in December 2004.  See VA Form 21-
4138.

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a left wrist sfw is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if any action on his part is 
required.


FINDING OF FACT

Symptoms of the veteran's PTSD are reasonably shown to 
produce total occupational and near total social impairment.





CONCLUSION OF LAW

A 100 percent rating is warranted for the veteran's PTSD.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.130, Diagnostic Code (Code) 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
Regulations implementing the VCAA are at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.  
In light of the determination below, there is no need to 
belabor the explanation of the impact of the VCAA on this 
claim.

Factual Basis

The veteran's service medical records reflect that he was 
treated for "battle fatigue" in service.  The diagnosis of 
anxiety neurosis was established soon after his service 
discharge, and service connection for such disability was 
granted in January 1970.  Eventually, the disability was 
recharacterized as PTSD.  

An April 1999 VA psychiatric treatment notes problems with 
concentration, hypervigilance, and exaggerated startle 
response.  

On June 1999 VA mental disorders examination it was noted 
that the veteran had problems working with others.  Paranoid 
features, depressed and irritable mood, poor insight, 
compromised judgment, and constricted affect were noted.  

From November 1999 to January 2000 the veteran was 
hospitalized for treatment of PTSD.  It was noted that he had 
been unemployed two years due to inability to get along with 
co-workers or employers.  His complaints included 
hypervigilance, flashbacks, hyperstartle response, anger, 
isolation, etc..  

A March 2000 VA mental health progress note indicates that 
the veteran was unemployable due to his psychiatric symptoms, 
which included outbursts of rage, exaggerated startle 
response, and hypervigilance.  Chronic PTSD was diagnosed.  

A VA discharge summary, noting that the veteran was admitted 
for about two months (from March to May 2001), includes 
diagnoses of PTSD and major depression.  

On June 2001 VA examination, PTSD was diagnosed.  It was 
noted that the veteran was socially isolated.  (The examiner 
also opined that it was likely that the veteran's diagnosed 
antisocial personality had a bigger impact on the veteran's 
inability to find gainful employment than did his PTSD 
disorder.)  

An August 2002 VA mental health progress note reports the 
examining physician's opinion that the veteran was totally 
unable to sustain himself in a work setting due to his PTSD 
symptoms.  His symptoms included social isolation, intrusive 
thoughts of combat experiences.  

A February 2003 VA mental health progress note shows the 
veteran was socially isolated.  

In May 2004 the RO granted a total disability rating based on 
individual unemployability (TDIU).

At his December 2004 hearing before the undersigned, the 
veteran testified that his PTSD precluded him from working.  
See page 19 of hearing transcript (transcript).  

Laws and Regulations/Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code (Code) applies, the higher evaluation is 
assigned if the disability picture more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The General Rating Formula for Mental Disorders provides:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships is rated 70 percent.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or name is rated 
100 percent.

38 C.F.R. § 4.130, Code 9411.

The record reflects that the veteran's PTSD symptoms produce 
total occupational impairment.  Such was the opinion of the 
VA examiners in March 2000 and August 2002 (and this was 
recognized in the previous grant of TDIU).  The record also 
shows that the veteran has near total social impairment due 
to PTSD, e.g., consistent clinical findings of social 
isolation.  The disability picture is one of near total 
social impairment due to PTSD.

While none of the specific symptoms listed in the criteria 
for a 100 percent rating has been identified in this case, 
the United States Court of Appeals for Veterans Claims has 
held that the specified factors listed for each incremental 
rating are examples, rather than requirements for the rating, 
and that all symptoms of a claimant's condition that affect 
the level of occupational and social impairment must be 
considered.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Significantly, the PTSD has resulted in at least two extended 
periods of hospital stay since 1999.  The near total social 
impairment (isolation) that has been consistently 
demonstrated, along with the total occupational impairment 
due to PTSD shown, establish with application of 38 C.F.R. 
§ 4.7 and resolution of reasonable doubt in the veteran's 
favor that he has psychiatric impairment due to PTSD 
equivalent to that required for a schedular 100 percent 
rating, i.e., it produces total occupational and near total 
social impairment.  Accordingly, a 100 percent rating is 
warranted.


ORDER

A 100 percent schedular rating is granted for the veteran's 
PTSD, subject to the regulations governing payment of 
monetary awards.


REMAND

At his December 2004 hearing the veteran indicated that his 
left wrist scar was occasionally tender.  See page 17 of 
transcript.  He added that the tenderness was worse in the 
winter.  See page 22 of transcript.  

Regulations pertaining to the ratings of skin disorders were 
revised effective August 30, 2002.  The veteran has been 
informed of these revisions.  See September 2003 statement of 
the case (SOC).  The veteran was last afforded a VA skin 
examination in June 1999, and, though VA treatment records 
from that time to 2004 are of record, these records do not 
include sufficient medical findings to fairly adjudicate the 
matter of the rating for residuals of a left wrist sfw under 
the revised criteria.  A contemporaneous examination is 
indicated.  

It is also noteworthy that where, as here, an increased 
rating claim involves an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for a VA skin 
examination of the veteran to determine 
the current severity of his left wrist 
sfw residuals.  The claim files must be 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated studies should be performed.  
The examiner should describe all 
associated symptoms in detail 
(distinguishing from any symptoms due to  
left wrist carpal tunnel syndrome which 
is separately rated).

2.  The RO should then readjudicate the 
claim.  The review must encompass 
consideration of both the old and (from 
August 30, 2002) the new criteria for 
rating skin disorders.  If it remains 
denied, an appropriate supplemental SOC 
(SSOC) should be issued, and the 
appellant and his representative should 
have the opportunity to respond.  The 
case should then be returned to the 
Board.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


